Case 1:20-cv-01469-DLF Document 41 Filed 08/12/20 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Black Lives Matter D.C., et al.

 

Plaintiff
Case No.: 1:20-cv-01469-DLF
VS.
Donald J. Trump, et al.
Defendant
AFFIDAVIT OF SERVICE

 

I, Louis Gerrick, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the documents listed herein in the above entitled case.

That I am over the age of eighteen years and am not a party to or otherwise interested in this matter.

DOCUMENT(S): Summons in a Civil Action; Motion for Leave to Conduct Limited Early Discovery for the Purpose of
Identifying Unnamed Defendants and to Stay Defendants' Response Deadline and Response Deadline and Response to United
States' Motion for an Extension of Time; Second Amended Class Action Complaint, with Exhibits; and Court's Minute Order
SERVE TO: District of Columbia c/o Office of the Attorney General of the District of Columbia

ADDRESS: 441 4th Street, NW, Washington, DC 20001

METHOD OF SERVICE: By e-mailing a copy of the documents listed herein to District of Columbia c/o Office of the Attorney
General of the District of Columbia on 8/7/2020 at 5:03 PM to the following e-mail addresses, Tonia.Robinson@dc.gov, Chad.
Copeland@dc.gov, and Stephanie.Litos@dc.gov. That on 8/11/2020 at 11:01 AM, Tonia Robisnon confirmed receipt of the
aforementioned electronic service of process by reply e-mail from Tonia.Robinson@dc.gov, in her capacity as Staff Assistant for

the District of Columbia Department of the Attorney General.

That service was effectuated electronically due to COVID-19 protocols that closed the normal place of service, 441 4th Street,
NW, Suite 630, Washington, DC 20001, to the public.

I declare under penalty of perjury that this information is true.

 

¥/ 11/70 2.0 _ Sle PL
Executed On ee Louis Gerrick

Client Ref Number:
Job #: 1580175

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
VAOe LOUTUVTULSTOUI“YLIE WUCUTITIEML SU FHeEU UO/U0/ZU Frayeovuino

Case 1:20-cv-01469-DLF Document 41 Filed 08/12/20 Page 2 of 2

AO 440 (Rev, 06/12; DC 3/15) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

Black Lives Matter D.C.; McDonald; Sanders; J.N.C.:
Scallan; Bond; Poteet; Foley; and E.X.F.

 

Plaintiff(s)
v. Civil Action No. 1:20-cv-1469-DLF

Trump; Barr; Esper; Monahan; Murray; Walker;
Carvajal; Newsham; John Does 1-100; John Poes
1-20; John Roes 1-50

eee eee eee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) District of Columbia
clo Office of the Attorney General of the District of Columbia
441 4th St NW
Washington DC 20001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Scott Michelman

ACLU Foundation of the District of Columbia
915 15th St NW, Second Floor
Washington DC 20005

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

08/06/2020 /s/ Erica Garmendez

Date: co
Signature of Clerk or Deputy Clerk

 
